Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-7 are  objected to because of the following informalities:  
 As to claim 6, the term “the communication scenario” lacks antecedent basis.
Dependent claim 7 is affected by the objection of claim 6 above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

     	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a General-Purpose OS kernel, configured to…..” , “ a Real-Time OS kernel, configured to ….”, “ an Inter-Processor Interrupt (IPI) interface…. configured to …..”  , in claim 1-4. 

A review of the specification does not disclose equivalent structure to perform recited functions for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	Claim elements “a General-Purpose OS kernel, configured to…..” , “ a Real-Time OS kernel, configured to ….”, “ an Inter-Processor Interrupt (IPI) interface…. configured to …..”  are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the specification does not disclose corresponding structure, material, or acts for the claimed functions. Thus, the metes and bounds of claims are vague and indefinite. 
 Applicant may:
	      	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias Simon et al. (“A Lightweight Message-based Inter-Component Communication Infrastructure”, Tobias hereinafter, 2013) in view of Hongxing  Wei et  al (“RGMP-ROS: a Real-time ROS Architecture of Hybrid RTOS and GPOS on Multi-core Processor”, Hongxing  hereinafter, 2014).

As to claim 1, Tobias teaches an Intelligent Real-Time Robot Operating System (IRT-ROS) architecture (e.g., page 145, “a lightweight message-based inter-component communication infrastructure called Signaling and Communication Link (SCL). SCL is easy to use, broker-free, cross-platform, cross-language, and real-time, and utilizes a set of highly specialized open source libraries. The strength of SCL is its limitation to dataformat independent inter-process communication, leaving inprocess and inter-node communication up to the components” for “the Robot Operating System (ROS)”), comprising: 
General Purpose Operating Systems (GPOS). These operating systems provide a large variety of hardware abstractions such as multitasking, MMU-driven virtual memory management, and peripheral device interfaces” for  “processes running on multiple network nodes” in para 146)
 	a Real-Time OS kernel (e.g., “a real-time Linux kernel” , configured to run a Real-Time OS (e.g. “real-time applications like robotics”) to execute a real-time process (e.g., para 146, “The Lightweight Communications and Marshalling Library (LCM) [2] also provides data serialization and a publish-subscribe based message transport mechanism for processes running on multiple network nodes. The primary goal of LCM is to simplify the development of low-latency message passing systems, especially for real-time applications like robotics.” and “We have performed a realtime messaging test to evaluate the level of determinism with and without using a real-time Linux kernel to support the infrastructure” in page 151) ; and 
 	an Inter-Processor Interrupt (IPI) interface (e.g., “messaging-based middleware”), configured to support communication (e.g.,  page 146, “inter-component communication specifically targeted for embedded or real-time systems. The Robot Operating System (ROS) [3] is not an operating system but a messaging-based middleware. Components exchange messages in a decentralized publish-subscribe fashion using TCP/IP. Publishers and subscribers, which may reside on different network nodes are not aware of each other”).  
 	However, Tobias does not explicitly teach the General-Purpose OS to execute a non-real-time process;  the Inter-Processor Interrupt (IPI) interface, connected between the General-
 	Hongxing teaches a General-Purpose OS kernel), configured to run a General-Purpose OS to execute a non-real-time process ( see FIG. 5); an Inter-Processor Interrupt (IPI) interface, connected between a General-Purpose OS kernel and a Real-Time OS kernel, and configured to support communication between a non-real-time process and a real-time process (e,g., abstract, “a hybrid real-time ROS architecture on multi-core processor “RGMP-ROS”, which consists of two parts including the non-real-time subsystem “GPOS (General Operating system)” and the real-time one “RTOS (Real-time Operating system)”, See FIG. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tobias by adopting the teachings of Hongxing to provide “To get higher operational efficiency, the RGMP-ROS system is executed by a dual-core processor, one CPU for GPOS and the other for RTOS”(see abstract, Hongxing).


As to claim 2,  Tobias does not teach  an external I/O Advanced Programmable Interrupt Controller (I/O APIC), wherein the General-Purpose OS kernel further comprises a first Local Advanced Programmable Interrupt Controller (LAPIC), connected to the external I/O APIC and configured to respond to an Interrupt Request (IRQ) of a non-real-time device via the external I/O APIC; and the Real-Time OS kernel further comprises a second LAPIC, connected to the external I/O APIC and configured to respond to an IRQ of a real-time device via the external I/O APIC. However, Hongxing teaches  an external I/O Advanced Programmable Interrupt Controller (I/O APIC), wherein the General-Purpose OS kernel further comprises a first Local 


As to claim 3, Tobias does not teach   wherein: when all external devices connected to the IRT-ROS architecture are non-real-time devices, the IRT-ROS architecture is configured to block the IRQ from the real-time device in the Real-Time OS kernel, so that the General-Purpose OS kernel completely takes charge of an IRQ Line; when all external devices connected to the IRT-ROS architecture are real-time devices, the IRT-ROS architecture configures the external I/O Real-time interrupt response time testing”, “real-time ROS node in Nuttx, which handles the external timer interrupt”, “real-time ROS node runs in Nuttx when only the ROS master node is running simultaneously in Linux; while in case B, the real-time ROS node runs with a 3D RVIZ simulation program running meanwhile in Linux. For the convenience of displaying, a Matlab script is written to show the interrupt response time dynamically. The testing results are given in Fig. 8, where the upper straight line denotes the highest value of the interrupt response time, while the lower one indicates the lowest value. It is seen that the interrupt response time in both cases lies in the same interval from 1250ns to 2250ns, implying that the effect of the non-real-time system on the real-time one is negligible” see 


As to claim 4, Tobias does not explicitly  teach  wherein the General-Purpose OS is Linux, and the Real-Time OS is Real-Time Executive for Robotic Systems (RTERS).  However, Hongxing teaches  wherein the General-Purpose OS is Linux, and the Real-Time OS is Real-Time Executive for Robotic Systems (RTERS) (See FIG. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tobias by adopting the teachings of Hongxing to provide “To get higher operational efficiency, the RGMP-ROS system is executed by a dual-core processor, one CPU for GPOS and the other for RTOS”(see abstract, Hongxing).



As to claim 5, see rejection of claim 1 above. Tobias  teaches further publishing/subscribing messages between the ROS nodes via a Fast Real-Time Publish/Subscribe protocol (Fast-RTPS) (e.g., page 146, “The Lightweight Communications and Marshalling Library (LCM) [2] also provides data serialization and a publish-subscribe based message transport mechanism for processes running on multiple network nodes. The primary goal of LCM is messages transmitted by the nodes”)  on the General-Purpose OS kernel and the Real-Time OS kernel ( See FIG. 2 ); and implementing the roslog topics at the RTROSCPP, and taking the roslog topics as standard outputs for the IRT-ROS architecture, such that all of the ROS nodes output information of the ROS nodes by invoking standard log services of the ROS nodes (see FIGs. 3,4 and 5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tobias by adopting the teachings of Hongxing to provide “To get higher operational efficiency, the RGMP-ROS system is executed by a dual-core processor, one CPU for GPOS and the other for RTOS”(see abstract, Hongxing).


As to claim 6, Tobias teaches further  wherein the communication scenario comprises: when a real-time node is started and stopped, a state message is published to other ROS nodes on the General-Purpose OS kernel (e.g., para 146, “The Robot Operating System (ROS) [3] is not an a publish-subscribe based message transport mechanism for processes running on multiple network nodes).  However, Tobias does not explicitly teach when real-time nodes are started, communicating the real-time nodes, via a virtual network shared memory (VENT shared memory), with the ROS nodes run on the General-Purpose OS kernel. Hongxing teaches  when real-time nodes are started, communicating the real-time nodes, via a virtual network shared memory (VENT shared memory), with the ROS nodes run on the General-Purpose OS kernel (see FIGs. 4 and 5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tobias by adopting the teachings of Hongxing to provide “To get higher operational efficiency, the RGMP-ROS system is executed by a dual-core processor, one CPU for GPOS and the other for RTOS”(see abstract, Hongxing).

As to claim 7, Tobias does not explicitly teach driving an RTERS virtual device, comprising the following sub-steps: driving a character device pipeline driver that outputs RTERS state information under the General-Purpose OS; and 13Attorney Docket Number: BC20025N_NBUS0191002 driving a VENT shared memory for communication of application programs between the General-Purpose OS and the Real-Time OS.  However, Hongxing teaches driving an RTERS virtual device, comprising the following sub-steps: driving a character device pipeline driver that outputs RTERS state information under 


As to claim 8, Tobias teaches further node message publisher/subscriber objects (page 146). However, Tobias does not teach transporting the ROS in the RTERS via the RTROSCPP, comprising the following sub-steps: providing, via the roscpp, ROS standard nodes communication interfaces to an application layer, including a standard Node Handler object constructor and relevant functions, node initialization, timing dormancy and other standard ROS function interfaces; deriving an Xmlrpc part from an Xmlrpc standard protocol code compiled based on a C++ language, so that real-time nodes establish network service nodes based on an Xmlrpc standard protocol; and a set of common interface functions written by Network that combines the roscpp with the Xmlrpc allowing the Xmlrpc and the roscpp to use a standard network communication interface in a unified function call.  Hongxing teaches transporting the ROS in the RTERS via the RTROSCPP, comprising the following sub-steps: providing, via the roscpp, ROS standard nodes communication interfaces to an application layer, including a standard Node Handler object constructor and relevant functions, node initialization, timing dormancy and other standard ROS function interfaces (see FIGs. 2 and 3, page 2483); deriving an Xmlrpc part from an Xmlrpc standard protocol code compiled based on a C++ language, so 


As to claim 9, Tobias does not teach  wherein the ROS node is used for managing nodes running on the IRT-ROS, comprising start registration of the nodes, node status, communication requests between the nodes, and node message routing; and the ROS node uses Xmlrpc standard protocol to communicate with other ROS nodes.  However, Hongxing teaches wherein the ROS node is used for managing nodes running on the IRT-ROS, comprising start registration of the nodes, node status, communication requests between the nodes, and node message routing; and the ROS node uses Xmlrpc standard protocol to communicate with other ROS nodes (see FIG. 2 and 3, page 2483). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tobias by adopting the teachings of Hongxing to provide “To get higher operational efficiency, the RGMP-ROS system is executed by a dual-core processor, one CPU for GPOS and the other for RTOS”(see abstract, Hongxing).


As to claim 10, Tobias does not teach  wherein the General-Purpose OS is Linux, and the Real-Time OS is Real-Time Executive for Robotic Systems (RTERS).   However, Hongxing teaches wherein the General-Purpose OS is Linux, and the Real-Time OS is Real-Time Executive for Robotic Systems (RTERS) (see FIG. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tobias by adopting the teachings of Hongxing to provide “To get higher operational efficiency, the RGMP-ROS system is executed by a dual-core processor, one CPU for GPOS and the other for RTOS”(see abstract, Hongxing).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure” 
Wei et al. (US 2017/0203436) discloses “ROBOTIC HYBRID SYSTEM APPLICATION FRAMEWORK BASED ON MULTI-CORE PROCESSOR ARCHITECTURE” .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194